Appellant complains at the statement in our original opinion that a witness testified that he "saw appellant carry from his back door out across the yard and across an enclosure and into the *Page 183 
woods a ten gallon keg of whisky." If the language is susceptible of the construction that witness actually saw appellant come out of the door with the whisky we may have been inaccurate. In one place witness said, "They (referring to appellant and Joe Ramos) came out from the back. * * * I would say the back of the house like, or side, out through a littledoor." Later witness said appellant was some three or four steps from the door when witness first saw him with the keg of whisky. In the light of the case generally the difference in the statements seem to be of no consequence.
Appellant complains that he was not permitted to show that he was not found at a certain still raided by the officers. One of the bills relating to the matter is qualified by the court's statement that the witness being interrogated was shown not to have been at the still and that the evidence sought from said witness was hearsay. In the other bill complaint is brought forward that appellant was not permitted to show that the officers had no information connecting appellant with the still which the officers testified that were looking for and about which they had been informed. This bill is qualified by the statement that the witness was permitted to state that he had no information that appellant was connected. with the still. The statement of facts shows that the state's witnesses on direct examination testified they were looking for a still but made no statement with reference to any information regarding it; on cross-examination it was elicited by appellant that they had information that somebody was running a still in the neighborhood, and also that the officers had no information that appellant was connected with the operation of the still. We discover no error in the former disposition of the case.
The motion for rehearing is overruled.
Overruled.